Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed December 14, 2020.  This application is a continuation of 16/241,949, filed January 7, 2019 which is a CIP of 15/430,937, filed February 13, 2017 which claims the benefit of provisional application 62/294,952, filed February 12, 2016.  Claims 1-20 are pending.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,869,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are generally broader in scope, and thus, are anticipated or made obvious by the prior claims.  A broader claim is anticipated by the prior claim.  The courts have held that anticipation epitomizes obviousness.
	Regarding claim 1, this claim corresponds to claim 1 of the Patent and is broader in scope.
	Regarding claim 2, this claim corresponds to claim 2 of the Patent and is broader in scope.
	Regarding claims 3-16, these claims corresponds to claims 3-16 respectively of the Patent and is broader in scope.
	Regarding claim 17, this claim corresponds to claim 4 of the Patent.  The use of a router to transfer data to a third party database is conventional.  It would have been obvious to use conventional means to remotely store measured data.

	Regarding claim 19, this claim corresponds to claim 4 of the Patent.  It would have been obvious to transfer data in real time so that the remotely accessed data will accurately reflect the condition of the location.
	Regarding claim 20, this claim corresponds to claim 4 of the Patent.  The recited server structure are conventional.  It would have been obvious to use conventional components to form server.  The size of the server is considered an obvious engineering choice.  A light server would typically be small in size, and thus, may be easy to locate.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 and 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (10,529,215)
Regarding claim 1, the claimed embedded server with base radio (item 408) and memory (item 404) is shown as item 108; the claimed first monitoring device is shown as item 124; the first ultra-low pressure sensor is shown as item 104; the first radio is shown as item 202. Brown does not tach a third-party database.  However, the server is coupled to a remote computer or a remote communication device that can receive various forms of data from the sensors.  Col. 12, lines 29-34 teaches that data or information may be implemented in a database.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data that the data in the remote computer may be stored in a database.
Regarding claim 2, Figure 2 does not show a first power source.  One of ordinary skill in the art would recognize that electric circuits requires a power source.  It would have been obvious to include a power source to make the first monitoring device operational.
Regarding claim 3, Figure 6 shows a second monitoring device with low pressure sensor. Since the second monitoring device is similar in structure, it would have its own sensor, radio and power source.  The monitoring devices communicates with the server and each element is remotely located.
Regarding claim 4, this claim merely recited a third monitoring device which is shown in Figure 6.  It would have been obvious for this device to have the same structure as the first or second monitoring devices since it would perform a similar function at a different location.

Regarding claim 6, Brown teaches that the server receives data from each of the monitoring devices. If the monitoring device does not includes the sensor controller, the server would receive the data indirectly from the monitoring device via the controller.
Regarding claim 7, the Examiner gives Official notice that monitoring devices operates on DC power and that DC power may be supplied via a battery and/or solar power.  It would have been obvious to power each of the monitors via conventional means.
Regarding claim 8, the specific voltage provided would be dependent on the design of the circuits.  It would have been obvious to provide any suitable voltage necessary for the operation of the monitors.
Regarding claim 9, as stated above, monitoring devices typically requires DC power.  One of ordinary skill in the art would recognize that DC power maybe supplied by SC power and a converter.  It would have been obvious to use conventional means for the known functionality. 
Regarding claim 10, see col. 14, lines 1-10.
Regarding claim 11, see Figure 7.
Regarding claim 12, Brown shows the coupling to sensors to a discharge pipe.  The sensor appears to be on the outside of the pipe.  Thus, it suggests a tube to fit inside the discharge pipe to sense pressure inside the pipe.  While a barbed fitting is not shown, one of ordinary skill in the art would recognize that there must be some means to attach the sensor to the discharge pipe.  Since applicant has not shown any details, it is presumed that the barbed fitting is a 
Regarding claim 13, see col. 18, lines 25-31.
Regarding claim 15, the distance between the elements is considered an obvious engineering choice based on the locations of the monitoring sites. It would have been obvious to locate the elements within 28 miles since the systems permits various forms of communication that operate within that range.
Regarding claim 16, the FCC allocates all communication frequency bands. Some require licensing (i.e. cellular) and other bands are open to everyone within certain parameters. 
Regarding claim 17, Brown shows the server is connected to a computer, which may contain a database, via a network.  A router is a conventional item on a network for routing data from multiple sources to multiple destinations.  It would have been obvious to use a router where the network is designed to accommodate a plurality of users.
Regarding claim 18, one of ordinary skill in the art would recognize that any suitable memory may be used.  The size of the card would be dependent on the storage requirements.  A micro SD card would provide the obvious advantage of being non-volatile and removable.
Regarding claim 19, col. 26, lines 37-55 teaches that the data may be provided to the remote computer in real-time.
Regarding claim 20, the elements of the server are conventional items.  It would have been obvious to use conventional items for their known functionality.  The weight of the server is a design choice based on the particular needs.  It would have been obvious to design a server of small weight to easy integration. Applicant has not disclosed any particular features that . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 12 above, and further in view of Bailey (2013/0295837).
Regarding claim 14, Brown does not teach discharge pipes coupled to exterior surfaces of buildings. Baily shows this feature in Figure 1.  It would have been obvious to couple the pipe to the exterior surface as taught in Bailey since it is also a radon monitoring system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guada et al teaches details of a radon mitigation system.  The Hatton references are also considered highly relevant since they disclose details on the networking environment.
Examiner’s remarks
While not indicative of deceptive intent, nonetheless, the lack of details in the specification with respect to the particular environment the invention is to be used precludes a complete understanding of the invention and the performing of a detailed search.  It is clear from the disclosed references (cited by applicant) that a primary use of the invention is for radon detection.  Since this is known to the applicant, and because an enabling disclosure requires sufficient details to make and/or use the invention, the failure to mention the detection of radon affects the sufficiency of the disclosure, especially because a disclosure should indicate the best mode of using the system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



January 24, 2022